Case: 21-60414     Document: 00516088371         Page: 1     Date Filed: 11/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               November 10, 2021
                                  No. 21-60414
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eric James,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:16-CR-34-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Eric James appeals the 12-month prison term imposed following
   revocation of his supervised release. He argues that the district court
   imposed a substantively unreasonable sentence by ordering a prison term
   instead of long-term substance abuse treatment; that treatment would serve


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60414      Document: 00516088371           Page: 2    Date Filed: 11/10/2021




                                     No. 21-60414


   the interests of deterring future criminal conduct, protecting the public, and
   providing correctional treatment; that a revocation sentence should not be
   imposed to punish the conduct that constituted the supervised release
   violation or to promote his rehabilitation; and that sentencing him to
   mandatory drug treatment would not create any unwarranted sentencing
   disparity.    Even assuming (without deciding) that the argument was
   preserved, we reject it.
          “A revocation sentence is substantively unreasonable if it (1) does not
   account for a factor that should have received significant weight, (2) gives
   significant weight to an irrelevant or improper factor, or (3) represents a clear
   error of judgment in balancing the sentencing factors.” United States v. Cano,
   981 F.3d 422, 427 (5th Cir. 2020) (internal quotation marks omitted). The
   record belies any suggestion by James that the district court impermissibly
   considered the need to punish him for his drug use or addiction or that the
   court lengthened his prison term to promote his rehabilitation in violation of
   Tapia v. United States, 564 U.S. 319 (2011). At best, his arguments amount
   to a disagreement with the district court’s balancing of the sentencing
   factors. This does not suffice to rebut the presumption of reasonableness
   afforded to his sentence, which was within his policy statement range. See
   United States v. Badgett, 957 F.3d 536, 541 (5th Cir.), cert. denied, 141 S. Ct.
   827 (2020).
          Accordingly, the judgment of the district court is AFFIRMED.




                                          2